The attorney for appellee has filed a motion to dismiss and a motion to quash the appeal in this cause and the Court having heard argument of counsel for the respective parties and having examined and considered the brief of appellant and the record on appeal lodged in this Court, it is, upon consideration,
Ordered and adjudged that the appeal in this cause commenced by notice of appeal filed in the Circuit Court for Broward County, Florida, on September 30, 1960, be and the same is hereby dismissed.